NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


CORY CORNELIUS COY, DOC# T14265, )
                                 )
          Appellant,             )
                                 )
v.                               )               Case No. 2D17-3489
                                 )
STATE OF FLORIDA,                )
                                 )
          Appellee.              )
                                 )

Opinion filed May 16, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Hillsborough County; Michelle Sisco, Judge.

Cory Cornelius Coy, pro se.



PER CURIAM.

             Affirmed.



NORTHCUTT, SALARIO, and ATKINSON, JJ., Concur.